Title: [Diary entry: 2 April 1788]
From: Washington, George
To: 

Wednesday Second. Thermometer at 50 in the Morning—56 at Noon And 54 at Night. In the forenoon the Wind was at No. Wt. and cold. In the Evening it was Southerly & warm.  The ground had got dry, and somewhat (in places) baked. Moderate & warm rain wanting. Rid to the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole. At the two first, and last, the Work was going on precisely as yesterday. At Dogue run, began to sow grass Seeds on the Oats, at the rate of 3 pints of Timothy & 6 pints of red clover to the acre. Sowed in drills, in the Section of my Botanical garden between the Salt House & the other, and amg. the Pride of China Plants  rows of the Grass-Seed sent me by Colo. Marshall of Kentucke, being the same with the 3 rows sowed in the West pt. of the other Section, on Monday last. Transplanted from a box in the Garden, 13 plants of the horse chesnut into the shrubberies by the Garden Walls.